     Case 2:19-cv-02009-APG-EJY Document 23 Filed 05/11/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4    RAVI S. RAMANATHAN, as trustee of                          Case No. 2:19-cv-02009-APG-EJY
      the RAMANATHAN FAMILY TRUST,
 5
                      Plaintiff,                                              ORDER
 6
              v.
 7
      DEUTSCHE BANK NATIONAL
 8    COMPANY AS TRUSTEE UNDER THE
      POOLING AND SERVICING
 9    AGREEMENT DATED AS OF APRIL 1,
      2004, SECURITIZATION ASSET BACKED
10    RECEIVABLES LLC TRUST 2004-NC-1
      WITHOUT RECOURSE; THE BANK OF
11    NEW YORK MELLON AS TRUSTEE FOR
      CWABS, INC. ASSET BACKED
12    CERTIFICATES, SERIES 2005-4; DOES I
      through X, inclusive; and ROE BUSINESS
13    ENTITIES I through X, inclusive,
14                    Defendants.
15    THE BANK OF NEW YORK MELLON
      AS TRUSTEE FOR CWABS, INC.
16    ASSET BACKED CERTIFICATES,
      SERIES 2005-4,
17
                      Counterclaimant,
18
               v.
19
      RAVI S. RAMANATHAN, as trustee of
20    the RAMANATHAN FAMILY TRUST,
21                    Counterdefendant.
22

23            Before the Court is Defendant Bank of New York Mellon (“BNY”) as Trustee for CWABS,
24   Inc. Asset Backed Certificates, Series 2005-4 Motion for Leave to File Amended Answer to
25   Complaint and Counterclaim (“BNY’s Motion”). ECF No. 19. No response to BNY’s Motion was
26   filed.
27            BNY explains that “[a]s the parties litigate the underlying issues regarding the Deed of Trust,
28   such litigation will continue to delay the ultimate resolution of the default.” Id. at 2. BNY further
                                                       1
     Case 2:19-cv-02009-APG-EJY Document 23 Filed 05/11/20 Page 2 of 2




 1   contends that adding the counterclaim for judicial foreclosure at this time will be efficient because

 2   it will allow all issues pertaining to BNY’s Deed of Trust to be decided in one rather than multiple

 3   lawsuits. Id. at 4. BNY establishes that the request is timely under the scheduling order governing

 4   this matter, there is no evidence of bad faith or dilatory motive, and that allowing amendment will

 5   “ensure this case may be fully evaluated on its merits.” Id. (citation omitted).

 6          Rule 15(a)(2) of the Federal Rules of Civil Procedure directs courts to freely grant motions

 7   to amend “when justice so requires.” Ordinarily, the Court must consider whether the party moving

 8   to amend has engaged in “undue delay, bad faith or [presents a] dilatory motive . . . .” Branch

 9   Banking and Trust Comp. v. Sossaman & Gaudalupe Plaza, LLC, Case No. 2:12-cv-01775-GMN-

10   PAL, 2013 WL 5774130, at *2 (D. Nev. Oct. 24, 2013) (citation omitted). Here, of course, there is

11   no opposition to BNY’s Motion, and the Court finds no evidence of any fact that militates against

12   granting the Motion.

13          Accordingly, IT IS HEREBY ORDERED that Defendant Bank of New York Mellon as

14   Trustee for CWABS, Inc. Asset Backed Certificates, Series 2005-4 Motion for Leave to File

15   Amended Answer to Complaint and Counterclaim, ECF No. 19, is GRANTED.

16          IT IS FURTHER ORDERED that the Clerk of Court shall separate Exhibit 1 from ECF No.

17   19 (ECF No. 19-1) and file the same.

18          IT IS FURTHER ORDERED that Plaintiff shall have ten (10) days to file his responsive

19   pleading to the Amended Answer to Complaint and Counterclaim.

20          Dated this 11th day of May, 2020

21

22

23
                                                   ELAYNA J. YOUCHAH
24                                                 UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      2
